DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-8, drawn to a fluid collection device.
Group II, claims 9-11, drawn to a fluid collection system.
Group III, claims 12-20, drawn to a method to collect fluid.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of U.S. Patent No. 7585293 B2 (Vermaak). The prior art, with reference to Modified Combined Figs. 1 & 2 below, teaches:

    PNG
    media_image1.png
    589
    978
    media_image1.png
    Greyscale

A fluid collection device (see urine collector apparatus in Abstract), comprising:
a fluid impermeable barrier at least partially defining a chamber (see Modified Combined Figs. 1 & 2 – the urine collector comprises a fluid impermeable barrier that at least defines a chamber; see also col. 2 lines 16-18 – “the collector body can conveniently be molded from a flexible plastic material”; it is implicit that the urine collector is fluid impermeable; see for example col. 2 lines 54-55 – “Air with entrained urine is drawn through the hose 24 and the urine drops into the container 28”), the fluid impermeable barrier also defining an opening extending therethrough (see col. 2 lines 12-13 – “the collector…defines an opening 18”), the opening configured to be positioned adjacent to a female urethra or have a male urethra positioned therethrough (see col. 2 lines 26-29 – “the central region 16 of the collector…is located directly adjacent the patient’s urethra”; see also col. 1 lines 29-30 – “the urine collector may be shaped for use by a female patient”); and 
a channel defining and extending between an inlet and an outlet (see Modified Combined Figs. 1 & 2 – a channel extends between inlet 20 and outlet 10), the outlet positioned downstream from the inlet (see Modified Combined Figs. 1 & 2 – the outlet 10 is positioned downstream from the inlet 20), the inlet configured to be in fluid communication with an gas source and the outlet configured to be in fluid communication with a fluid storage container (see col. 2 lines 19-20 – “an air inlet 20 is formed in the first end 14 of the collector, and an outlet 22 for air and urine”; outlet 10 in Modified Combined Figs. 1 & 2 also receives air and urine due to being in communication with aperture 22), the channel defining at least one aperture or passageway that allows an interior of the channel to be in fluid communication with the chamber (see aperture 22 defined by the channel in Modified Combined Figs. 1 & 2; aperture 22 allows an interior of the channel to be in fluid communication with the chamber; see also col. 2 lines 50-51 – “the flexible hose or pipe 24 is connected between the outlet 22 of the urine collector and the inlet 44 of the container”), the at least one aperture or the passageway positioned between the inlet and the outlet (see Modified Combined Figs. 1 & 2 – aperture 22 is positioned between inlet 20 and outlet 10).
During a telephone conversation with Marcus S. Simon on 11/09/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-8. Affirmation of this election must be made by applicant in replying to this Office action. Groups II and III, claims 9-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Information Disclosure Statement
The information disclosure statements (IDS’s) received on 01/22/2021, 03/26/2021, and 05/19/2021 were filed before the mailing date of the first Office Action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the following elements as described in the specification:
On page 9, line 12 of the specification: it is disclosed, with reference to Fig. 1, that gas flows “from the inlet 110 to the outlet 112 of channel 108 (as shown with an arrow).” However, no such arrow can be found in Fig. 1.
 On page 12 line 22 of the specification: “interior 446” of the conduit 440 is not shown in Fig. 4.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
On page 9, line 4 of the specification: “can spaced” should be “can be spaced”.
On page 13, line 1 of the specification: fluid impermeable barrier “102” appears to be incorrect because other elements in Fig. 4 have “400” numerals and the fluid impermeable barrier has been previously referred to by the number “402” in this particular embodiment.
Appropriate correction is required.

Claim Objections
Claim 1 objected to because of the following informalities: “an gas source” should be “a gas source”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 7585293 B2 (Vermaak).


    PNG
    media_image1.png
    589
    978
    media_image1.png
    Greyscale

Regarding claim 1, with reference to Combined Figs. 1 & 2 above, Vermaak teaches: 
A fluid collection device (see urine collector apparatus in Abstract), comprising:
a fluid impermeable barrier at least partially defining a chamber (see Modified Combined Figs. 1 & 2 – the urine collector comprises a fluid impermeable barrier that at least defines a chamber; see also col. 2 lines 16-18 – “the collector body can conveniently be molded from a flexible plastic material”; it is implicit that the urine collector is fluid impermeable; see for example col. 2 lines 54-55 – “Air with entrained urine is drawn through the hose 24 and the urine drops into the container 28”), the fluid impermeable barrier also defining an opening extending therethrough (see col. 2 lines 12-13 – “the collector…defines an opening 18”), the opening configured to be positioned adjacent to a female urethra or have a male urethra positioned therethrough (see col. 2 lines 26-29 – “the central region 16 of the collector…is located directly adjacent the patient’s urethra”; see also col. 1 lines 29-30 – “the urine collector may be shaped for use by a female patient”); and 
a channel defining and extending between an inlet and an outlet (see Modified Combined Figs. 1 & 2 – a channel extends between inlet 20 and outlet 10), the outlet positioned downstream from the inlet (see Modified Combined Figs. 1 & 2 – the outlet 10 is positioned downstream from the inlet 20), the inlet configured to be in fluid communication with an gas source and the outlet configured to be in fluid communication with a fluid storage container (see col. 2 lines 19-20 – “an air inlet 20 is formed in the first end 14 of the collector, and an outlet 22 for air and urine”; outlet 10 in Modified Combined Figs. 1 & 2 also receives air and urine due to being in communication with aperture 22), the channel defining at least one aperture or passageway that allows an interior of the channel to be in fluid communication with the chamber (see aperture 22 defined by the channel in Modified Combined Figs. 1 & 2; aperture 22 allows an interior of the channel to be in fluid communication with the chamber; see also col. 2 lines 50-51 – “the flexible hose or pipe 24 is connected between the outlet 22 of the urine collector and the inlet 44 of the container”), the at least one aperture or the passageway positioned between the inlet and the outlet (see Modified Combined Figs. 1 & 2 – aperture 22 is positioned between inlet 20 and outlet 10).
Regarding claim 3, Vermaak teaches: further comprising at least one reservoir disposed in the chamber that is configured to hold a fluid therein (see Modified Combined Figs. 1 & 2 – reservoir 28 is disposed in chamber; see also col. 2 lines 54-55 – “Air with entrained urine is drawn through the hose 24 and the urine drops into the container 28”), the at least one aperture or passageway of the channel is disposed in or adjacent to the at least one reservoir (as can be seen in Modified Combined Figs. 1 & 2, aperture 22 is disposed adjacent to the reservoir 28).
Regarding claim 4, Vermaak teaches: wherein the reservoir is a substantially unoccupied portion of the chamber, the reservoir located at the end of the chamber (as can be seen in Modified Combined Figs. 1 & 2, reservoir 28 is a substantially unoccupied portion of the chamber and is located at an end of the chamber).
Regarding claim 6, Vermaak teaches: wherein the channel is spaced from the chamber (as can be seen in Modified Combined Figs. 1 & 2, the channel is spaced from the chamber).
Regarding claim 7, Vermaak teaches: further comprising a conduit defining at least one entrance that allows an interior of the channel to be in fluid communication with the chamber (see Modified Combined Figs. 1 & 2 – conduit 24 defines at least one entrance that allows an interior of the channel to be in fluid communication with the chamber), the conduit extending from the chamber to the at least one aperture or passageway of the channel (see col. 2 lines 50-55 – “the flexible hose or pipe 24 is connected between the outlet 22 of the urine collector and the inlet 44 of the container”; conduit 24 extends between the aperture 22 and the chamber).
Regarding claim 8, Vermaak teaches: wherein the channel includes at least one suction device disposed therein (see suction device in Modified Combined Figs. 1 & 2), the suction device includes a narrowed section having a minimum diameter and an expanded section immediately downstream from the minimum diameter (as can be seen in Modified Combined Figs. 1 & 2, the channel has narrowed section 16 having a minimum diameter and an expanded section immediately downstream from the narrowed section 16; see col. 2 lines 25-31 – “the central region 16 of the collector is narrowed relative to the ends 12 and 14, effectively defining a venturi in the central region”); wherein the at least one aperture or passageway of the channel is disposed adjacent to the minimum diameter or proximate to and downstream from the narrowed section (as can be seen in Modified Combined Figs. 1 & 2, aperture 22 is disposed proximate to and downstream from the narrowed section 16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7585293 B2 (Vermaak) in view of U.S. Patent No. 10226376 B1 (Sanchez).
Regarding claim 2, Vermaak teaches the invention as discussed above in claim 1. However, Vermaak does not explicitly teach a fluid permeable support or a fluid permeable membrane, as taught by claim 2.
Sanchez teaches, with reference to Fig. 32, a fluid permeable membrane disposed on the fluid permeable support (see permeable support 1640 disposed within impermeable backing 1650), the fluid permeable membrane extending across and covering at least the portion of the opening (see permeable membrane 1630 disposed on the permeable support 1640); wherein the opening is configured to be positioned adjacent to the female urethra (as can be seen in Fig. 32, the permeable membrane 1630 extends across and covers at least a portion of an elongated opening 1604A which is configured to be positioned adjacent to the female urethra; see also para. [0139]-[0140] – “the elongated opening 1604A of the assembly 1602 is facing the urethral opening”).
Sanchez is considered to be analogous to the claimed invention because it is in the same field of fluid collection devices. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Vermaak to incorporate the teachings of Sanchez by including a fluid permeable support and a fluid permeable membrane. Doing so would allow the opening of the device to have different properties, such as, wicking, capillary action, diffusion, or other similar properties, as taught by Sanchez (para. [0073]), in order to promote a directional flow of fluid and better allow for a bedridden patient to urinate without assistance, as taught by Vermaak (col. 1 lines 9-11). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7585293 B2 (Vermaak) in view of European Pat. No. 0 610 638 A1 (Goldenberg).

    PNG
    media_image2.png
    589
    978
    media_image2.png
    Greyscale


Regarding claim 5, with reference to “Modified Combined Figs. 1 & 2 for Claim 5” above, an alternative interpretation of Vermaak teaches the following elements of Claim 1:
A fluid collection device (see urine collector apparatus in Abstract), comprising:
a fluid impermeable barrier at least partially defining a chamber (see Modified Combined Figs. 1 & 2 for Claim 5 – the urine collector comprises a fluid impermeable barrier that at least defines a chamber; see also col. 2 lines 16-18 – “the collector body can conveniently be molded from a flexible plastic material”; it is implicit that the urine collector is fluid impermeable; see for example col. 2 lines 54-55 – “Air with entrained urine is drawn through the hose 24 and the urine drops into the container 28”), the fluid impermeable barrier also defining an opening extending therethrough (see col. 2 lines 12-13 – “the collector…defines an opening 18”), the opening configured to be positioned adjacent to a female urethra or have a male urethra positioned therethrough (see col. 2 lines 26-29 – “the central region 16 of the collector…is located directly adjacent the patient’s urethra”; see also col. 1 lines 29-30 – “the urine collector may be shaped for use by a female patient”); and 
a channel defining and extending between an inlet and an outlet (see Modified Combined Figs. 1 & 2 for Claim 5 – a channel extends between inlet 20 and outlet 44), the outlet positioned downstream from the inlet (see Modified Combined Figs. 1 & 2 for Claim 5 – the outlet 44 is positioned downstream from the inlet 20), the inlet configured to be in fluid communication with an gas source and the outlet configured to be in fluid communication with a fluid storage container (see col. 2 lines 19-20 – “an air inlet 20 is formed in the first end 14 of the collector, and an outlet 22 for air and urine”; outlet 44 in Modified Combined Figs. 1 & 2 for Claim 5 also receives air and urine due to being in communication with aperture 22), the channel defining at least one aperture or passageway that allows an interior of the channel to be in fluid communication with the chamber (see aperture 22 defined by the channel in Modified Combined Figs. 1 & 2 for Claim 5; aperture 22 allows an interior of the channel to be in fluid communication with the chamber; see also col. 2 lines 50-51 – “the flexible hose or pipe 24 is connected between the outlet 22 of the urine collector and the inlet 44 of the container”), the at least one aperture or the passageway positioned between the inlet and the outlet (see Modified Combined Figs. 1 & 2 for Claim 5 – aperture 22 is positioned between inlet 20 and outlet 44).
Vermaak fails to teach “wherein the channel is at least partially disposed in the chamber, as required by claim 5.
Goldenberg teaches an incontinence device (see underpants 1 in Fig. 1) comprising, inter alia, a chamber (see collector unit 11 in Fig. 2) and a channel (see withdrawal pipe 13). As can be seen in Fig. 2, the channel is at least partially disposed in the chamber, as required by claim 5.
Goldenberg is considered to be analogous to the claimed invention because it is in the same field of medical devices for collecting fluid, i.e., urine. Vermaak teaches that “the exact shape and design of the urine collector can also be varied” (see col. 3 lines 17-18). Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Vermaak to incorporate the teachings of Goldenberg to have the channel at least partially disposed in the chamber. Such a modification would be the simple substitution of one connection with another, for the purpose of joining a collection tube to a collection vessel. One of ordinary skill in the art would reasonably expect that extending hose 24 of Vermaak at least partially within housing 32 would create better fluid communication between the hose 24 and container 28 and ensure that urine drops into the container 28, as taught by Vermaak.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 10857025 B2 (Davis) teaches a device for collecting urine having significantly similar structural elements as claims 1-8 of the present application. More specifically, Davis teaches a fluid impermeable barrier defining a chamber (see external covering 20), an opening (see fenestration 30), a channel extending between an inlet and an outlet (see tube 32, first end 33, and second end 34) that defines an aperture (see aperture 34a in Fig. 19). The urine collection device of Davis further teaches a fluid permeable support (see inner collection core 42), a fluid permeable membrane (see outer collection layer 40), a reservoir (see cap 28), a conduit (see either of outer collection layer 40 or inner collection core 42), and a suction device (see coupling between the first end 33 and curved tube extension 35 in Fig. 20).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD DAKKAK whose telephone number is (571)272-0567. The examiner can normally be reached Mon-Fri: 9AM - 5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIHAD DAKKAK/            Examiner, Art Unit 4189                                                                 

/Benjamin J Klein/             Primary Examiner, Art Unit 3781